Title: To Benjamin Franklin from Edward Bridgen, 10 June 1782
From: Bridgen, Edward
To: Franklin, Benjamin


My DearSir London June 10 1782
This letter will be delivered into your hands by Mr Foy a particular & worthy Friend of Mine who is going to Switzerland but intending to make some little Stay in the Neighbourhood of Paris in order to perfect himself in the French Language wishes for the honour of being introduced to you Sir which I now take the liberty of doing and to recommend him to your kind Notice & Advice if wanting and whatever civillities you Are So good to Shew him I shall esteem as done to Dr Sir Your Affectionate Friend and Obliged Hum: Servt:
Edwd: Bridgen
Benjn: Franklin Esqr[In Foy’s hand:] Mr Foy Hotel de Saxe Rue de Columbier.
 
Addressed: Benjn. Franklin Esqr / at Passy / near Paris / by favour of Sidney Hollis Foy Esqr
Endorsed: E Bridgen 10 June 82
